Case 1:19-cv-02087-LPS Document 41 Filed 10/27/20 Page 1 of 3 PagelD #: 697

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

DANCHI SANKYO COMPANY,
LTD.,

Plaintiff,
Vv. , C.A. No. 19-2087-LPS
SEATTLE GENETICS, INC.,

Defendant.

 

MEMORANDUM ORDER

WHEREAS, on March 25, 2020, Magistrate Judge Fallon issued a Report and
Recommendation (“Report”) (D1. 31), recommending that the Court deny Defendant Seattle
Genetics, Inc.’s (“SGI” or “Defendant”’) motion to dismiss for failure to: state a claim (D.1. 6) and
further recommending that the Court grant SGI’s motion to stay (D.1. 6);

WHEREAS, on April 8, 2020, Plaintiff Daiichi Sankyo Company, Limited (“DSC”) filed
objections to the Report (D.I. 33), specifically objecting that Judge Fallon erred in
recommending that the Court grant SGI’s motion to stay;

WHEREAS, on April 20, 2020, SGI filed a response to DSC’s objections (D.I. 34);

WHEREAS, the Court has reviewed Judge Fallon’s recommendation to grant SGI's
motion to stay for clear error, see Image Vision. Net, Inc. v. Internet Payment Exch., Inc., 2012
WL 5599338, at *1 (D. Del. Nov, 15, 2012);

WHEREAS, the Court has considered the parties’ more recent filings (see D.1. 36-40),

including the subsequent authorities they cite;

 

 
Case 1:19-cv-02087-LPS Document 41 Filed 10/27/20 Page 2 of 3 PagelD #: 698

WHEREAS, the parties have notified the Court that “Judge Garrett E. Brown, Jr. (Ret.),
sitting as Arbitrator, determined that the claims and requests for relief stated by SGI in its
Demand for Arbitration are arbitrable” (D.I. 36 at 1);

NOW, THEREFORE, IT IS HEREBY ORDERED that DSC’s objections are
OVERRULED, the Report (D.I. 31) is ADOPTED, SGI’s motion to dismiss (D.I. 6) is DENIED,
and SGI’s motion to stay (D.L 6) is GRANTED.

IT IS FURTHER ORDERED that the parties shall meet and confer and, no later than
November 4, 2020, submit a joint status report advising the Court whether any further action is
required from the Court, given the Court’s decision in this Order and the Arbitrator’s
determination regarding the arbitrability of the claims (see DiI. 36 Ex, A at 7), and further
providing the parties’ positions on whether this case should be administratively closed and/or
whether the parties should submit regular joint status reports.

1. DSC faults Judge Fallon for relying on the Collaboration Agreement’s arbitration
clause to recommend staying the litigation (D.I. 33 at 3-5), but Judge Fallon did not clearly err in
reaching her conclusion. While the Third Circuit has not decided that contract provisions
incorporating AAA rules are always “clear and unmistakable evidence” of the intent to arbitrate,
it has noted that for “bilateral arbitration dispute[s],” such as this one, “[v]irtually every circuit to
have considered the issue has determined that incorporation of the [AAA] arbitration rules
constitutes clear and unmistakable evidence that the parties agreed to arbitrate arbitrability.”
Chesapeake Appalachia, LLC v. Scout Petrol., LLC, 809 F.3d 746, 763-64 3d Cir. 2016)
(brackets in original; internal quotation marks omitted). Moreover, the Third Circuit recently

suggested that such provisions evince a “clear and unmistakable” intent to arbitrate when “the

 
Case 1:19-cv-02087-LPS Document 41 Filed 10/27/20 Page 3 of 3 PagelD #: 699

rest of [the] contract” is not “so ambiguous or unclear that the meaning of the AAA Rules
becomes murky.” Richardson v, Coverall N. Am., Inc., 811 F. App’x 100, 103 (3d Cir, 2020).

2. Here, DSC has not persuaded the Court that anything in the parties’ Collaboration
Agreement — including the parties’ carve-out clause — “mudd[ies] the clarity of the parties’ intent
to delegate.” Jd. at 103 n.2; see also Oracle Am., Inc. vy. Myriad Grp. A.G., 724 F.3d 1069, 1075-
76 (9th Cir. 2013); D.L. 31 at 9n. 6, Thus, the Court agrees with Judge Fallon that the parties

delegated the question of arbitrability to the arbitrator.

fen

October 27, 2020 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 
